DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (claims 23-29, 31 and 32) and species of claim 29 and claim 31 in the reply filed on February 21, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I to III all share the special technical feature of genes associated with HIV infection.  This is not found persuasive.  As indicated in the rejection below, gene NOC2L is associated with HIV infection.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant should update the first paragraph of the specification to provide the complete chain of priority.  

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 is directed to monitoring the HIV infection by detecting whether one or more gene .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-27, 29 and 31 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The instant claims are directed to a method for treating HIV by detecting one or more genes associated with HIV infection.
Claims 23-27, 29 and 31 a recital of a natural phenomenon accompanied by additional steps that must be taken to apply the natural phenomenon (e.g., the step of detecting one or more genes associated with HIV infection to test for a naturally occurring correlation).  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field are not sufficient to render the claims patentable.
In a subject infected with HIV, certain genes are upregulated or down regulated.  The upregulation or down regulation is a result of and an indication of Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 10, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).  Accordingly, the claims do not include additional elements or steps that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalek et al. (WO 2017/147196; published August 31, 2017).
The claim is directed to a method of treating HIV in a patient comprising:
detecting one or more genes or gene signatures from Tables 1 or 2;
determining whether the patient has a latent HIV or ART-resistant HIV infection based on the presence of one or more genes or gene signatures from Tables 1 or 2; and 
administering an anti-HIV therapeutic if one or more genes or gene signatures from Tables 1 or 2 are present.
	The only active steps are detecting and administering.  The determining step is a mental step.
Shalek et al. teaches a method of treating a patient in need thereof having an infection comprising: 
(a) determining the presence of an antipathogen gene signature, protein signature, and/or other genetic or epigenetic signature in immune cells obtained from the patient; 
(b) treating the patient with an immunomodulator, immune stimulator or adjuvant wherein the patient has immune cells not expressing an antipathogen gene signature, protein signature, and/or other genetic or epigenetic signature, 
At paragraph [00256], Shalek et al. provides Table 25 which is a gene signature of dendritic cells and represents upregulated genes that are associated with or derived from a low neutralizer phenotype in association with HIV infection.  Table 25 includes gene NOC2L, which is also in instant Table 1.
	Upon detection of the upregulated genes in Table 25, one of ordinary skill in the art is now aware of a potential HIV infection and would treat the patient according to the method described in paragraph [0076].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shalek et al. (WO 2017/147196; published August 31, 2017).
	The claims are directed to the method of claim 23 where the detecting step comprises detecting the presence of a marker using an immunological assay.
	The teachings of Shalek et al. are outlined above and incorporated herein.  Shalek et al.
	Shalek et al. further teaches the use of flow cytometry to determine protein levels (see, for example, paragraphs [00129], [00659] and [00689]).  Accordingly, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use flow cytometry, or any other antibody-based assay, to detect and measure the protein products of the marker genes (e.g., NOC2L) in the isolated dendritic cells to determine if the genes are upregulated or down regulated.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shalek et al. (WO 2017/147196; published August 31, 2017).
	The claims are directed to the method of claim 23 further comprising monitoring HIV disease progression and/or treatment in the patient by detecting expression of one or more genes or gene products from Tables 1, 2 and 3 after 
	The teachings of Shalek et al. are outlined above and incorporated herein.  Shalek et al.
Shalek et al. further teaches the use of a gene signature, immune responder phenotype, immunomodulator, immune cell or immune cell (sub)population for monitoring treatment progression or efficiency.  The disclosed method can be used to monitor treatment of a specific pathological condition, comprising, identifying an immune cell gene signature, protein signature, and/or other genetic or epigenetic signature associated with a specific immune responder phenotype or an immune cell subpopulation associated with a specific immune responder phenotype, optionally wherein said immune responder phenotype or an immune cell subpopulation associated with a specific immune responder phenotype is characterized by an enhanced or improved immunological response to said pathological condition, or wherein said immune responder phenotype or said immune cell subpopulation associated with a specific immune responder phenotype is characterized by a decreased or diminished immunological response to said pathological condition (see, for example, paragraphs [0039], [00106] and [00170]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the disclosed method of Shalek et al. to monitor HIV treatment efficacy by analyzing the gene signature profile after administration of the immunomodulator, immune stimulator or adjuvant, as described in paragraph [00076], to determine if the gene profile has changed (increased or decreased in response to treatment) and then to administer an additional or different treatment if no change/improvement is observed.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and suggestions of Shalek et al. 
	For claim 31, Shalek et al. teaches the active step of detecting one or more genes from Table 1 or Table 2 to determine up- or down-regulated genes (e.g., NOC2L), and Shalek et al. teaches monitoring treatment efficacy. Thus, the method of Shalek et al. would monitor a latent or ART-resistant HIV infection.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23 is rejected under 35 U.S.C. 103 as being unpatentable over Lacap et al. (Canadian Journal of Infectious Diseases and Medical Microbiology, 2011, suppl. SB22: 50B.).
The claim is directed to a method of treating HIV in a patient comprising:
detecting one or more genes or gene signatures from Tables 1 or 2;
determining whether the patient has a latent HIV or ART-resistant HIV infection based on the presence of one or more genes or gene signatures from Tables 1 or 2; and 
administering an anti-HIV therapeutic if one or more genes or gene signatures from Tables 1 or 2 are present.
	The only active steps are the detecting and administering steps.  The determining step is a mental step.
Lacap et al. teaches that 23 genes are differentially expressed in HIV-1 resistant and HIV-1 susceptible women.  Genes that are significantly upregulated in the HIV-1 resistant women include PTPN11. 
Thus, Lacap et al. teaches detecting one or more genes or gene signatures from Tables 1 or 2.  Upon detection of the upregulated gene PTPN11, one of ordinary skill in the art may conclude that the woman is HIV-1 resistant.  However, given the heavy exposure to HIV, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the patient with an anti-HIV therapeutic accordingly.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648